Title: To John Adams from Pseudonym: "A Friend to the Fisheries", 12 April 1815
From: Pseudonym: “A Friend to the Fisheries”
To: Adams, John


				
					
					Boston April 12th. 1815
				
				The shortness of the time allowed me & limited means of investigating the subject must be my apology for the scanty & very inadequate information now communicated. The fisheries of the United States may be divided into three different kinds. The Bank. The streight of Labrador—And the shore fisheries—. The first is apparently the most important, this has ex been most exclusively carried on by the State of Massachusetts, the vessels employed have never exceeded two hundred, and are from 60 to 90. tons burthen—say 75. on an average their crews are from 8. to 10. men—making 9 the average; they land in the course of the season, 900 Quintals to each vessel, so that it will appear we employ in this branch of the fisheries 175 vessels making 13,125. Tons, 1575 men. And that the fish taken by them amount to 157,500. quintals Vessels employed in this branch of the fisheries are the most expensively fitted, provided with cables to ride in the open ocean at all times.—as the first & last fares are made in the most tempestuous seasons. In this business three fares or voyages to the Grand Banks are usually made—the first so early as to land the fish before the 20th. May, that they may be carried before the weather is hot; Fish so made are calling Spring merchantable & are worth from 1. to 1$50 per quintal more than West India Fish; they are calculated for the north of Spain & are shipped for Bilboa where they are preferr’d to all others—from those Madrid is supplied, the usual price for them at Bilboa from 7$ to 9$ per quintal—The second fare is usually landed in August & in consequence of their being kept in the vessel in hot weather are made very salt & unfit for any market excepting the West Indies, of course are sold for that purpose & are called Jamaica Fish the usual price of which is from 3. to 4$ pr quintal here. The third or last fare arrives so late that not more than half of them are cured until Spring: these are called Fall Merchantable, fit for Spanish Markets generally & worth about half a dollar less than Spring Merchantable—. The Labrador Fishery which in my opinion is by far the most important, is so general that I find it extremely difficult to collect facts respecting its extent. The best information I can obtain induces me to believe that 500. vessels have been usually employed; these vessels are from 75. to 120 tons burthen which would average 90. their crews consist of 12 men; in the same proportion being made up of from 9 to 15—men They land about 12 hundred quintals each vessel one with another, from which it will appear that 500. vessels in this business would be 45,000 tons, that they would employ 6,000. men who would take in the course of the season 600,000 quintals of Cod Fish—I have obtained official information in but one instance—which I transcribe from the records of the Custom House in a small town of this state = “36 Vessels employed in the Labrador Fisheries 33-75 tons 423 men employed—which landed 39,087 quintals of Fish all of which were brought home & made in said town.” Vessels employed in this branch of the Fisheries are fitted at much less expense then those that go to the Banks, nothing more being requisite than for a merchant vessel & those of any burthen may be employed—Each vessel is provided with whale boats according to the size of the vessel from 2 to 4 in number, with those they take the Fish, while the vessels are safely moored in the Harbours on the Labrador Coast, where they remain untill they are fully loaded by the boats, which go out & return full of Fish, sometimes four times each, every day—The season for fishing on the coast is from the 10th. of June untill September, the bait call’d Capalince preceeds the Fish which follow in immense scools, about the 15 of June & continue untill the last of August—. Industry alone is wanting to insure a full Cargo—The Fish made on the Labrador are suitable for the south of Spain & can be the first at Market which is very important, those brought here & cured are calculated for the Streights, particularly Naples, Leghorn, & Rome.It may not be improper to observe that more oil is made from those Fish than from others, perhaps owing to the vessels always being in the harbour—the advantages of this branch of the Fisheries over others are many. First any good Vessel with a small outfit is suitable—Second—The person employ’d only in midsummer of course less hazard—& Thirdly when Fish are plenty part of them can be made & sold to Americans on the coast at the price here which enables the crew to load their vessels again & return nearly as soon as if none were sold—With this statement before me in which I have full confidence what comparison can I as a Merchant make between this Commerce & the Lake of the Woods, Moose Island—or a road to Canada—As a statesman what comparison between this nursery for a growing Navy & a few tribes of tawny Savages in the western world—but I am going beyond my sphere & my intentions—The Shore Fisheries from their nature cannot be ascertained with any correctness and as the Fish are better suited to the consumption of this country than a foreign market shall make no farther observations respecting them. If any thing useful can be gathered from these Cursory observations it will gratify—
				
					A Friend to the Fisheries
				
				
			